Allow me, Sir, to
congratulate you on your election to the presidency of the
General Assembly. Your election is a well-deserved
tribute to the role that Namibia is playing in the
international arena. Your human, professional and
intellectual qualities will certainly ensure positive
guidance of our work.
Allow me also to take this opportunity to pay tribute
to the outgoing President, Mr. Didier Opertti, for the
dedicated and competent manner in which he conducted
the work of the fifty-third session of the Assembly. I
reserve a special word of appreciation and esteem for the
Secretary-General, Mr. Kofi Annan, for the notable way
in which he has been fulfilling his difficult task at a
moment when so many and such complex challenges face
the United Nations and so many hopes are placed on the
Organization’s capacity to act.
I address the Assembly still under the impact of the
wave of emotion, indignation and revulsion that swept
over the entire world as a result of the tragedy that befell
the people of East Timor after the announcement of the
results of the popular consultation on the future of that
Territory, which was conducted in an exemplary manner
by the United Nations on 30 August.
Anyone who saw the pictures of the Timorese on
voting day — clutching their registration cards, waiting in
orderly lines for the long-awaited moment to express
freely their will — must have reacted with strong emotion
and surely perceived, on those faces and in those gestures,
the universal appeal of democracy, freedom and justice.
The striking contrast between the example of silent
courage and civic sense given by the Timorese when
massively participating in the ballot and the barbaric acts
of revenge that followed clearly reveals what was at stake
in this process.



I do not wish to dwell on the history, unfortunately so
little known, of the struggle for independence waged by the
people of East Timor over the last 24 years. Nor will I
recount the procession of horrors they had to suffer and,
unfortunately, are still suffering to win their freedom.
History teaches us that the birth of a new nation is usually
a conquest by its people, achieved as a result of a painful
process. The case of East Timor is not an exception. By
their courage, determination and willingness to fight and
suffer, the people of East Timor have earned the right to
become an independent nation. I wish to pay tribute to
them, as well as to their leader, Xanana Gusmao, whose
human and political qualities have commanded the respect
of all who have met him. And on behalf of the Portuguese
people, I would like here to bow before the memory of all
the Timorese who paid with their lives for the dignity of
their people.
The events of the last few weeks in East Timor have
rocked the conscience of the international community and
force us to reflect on the responsibility of the United
Nations, as the representative organ of that community, for
the construction of a more just and humane international
society. As universal awareness of the inalienable value of
the dignity of the human being takes hold at this end of the
century, an increasingly heavy responsibility is falling to
the members of the international community to articulate
principles and interests, in the knowledge that for interests
to be legitimate principles must be upheld. That awareness
demands, from all those holding public office, prompt and
firm responses to moral and juridically unacceptable
political behaviour, as well as to the humanitarian tragedies
and cycles of regional instability that these provoke.
World public opinion, which takes shape before our
eyes as a result of the globalization of the means of
communication, expects those answers from us and has
trouble understanding why double standards are so often
used in situations where identical principles are at stake.
We all know that the international community has not
always been able to rise to meet these challenges. Suffice
it here to recall the tragedy of Rwanda, the cases of the
Sudan and Somalia, the delay in reacting to the conflicts in
Bosnia and Kosovo, and so many other situations of human
suffering that, tragically, were inadequately addressed.
We should therefore pay tribute to the energetic
reaction of the international community to the wave of
violence and terror that struck East Timor in recent weeks
and to the resulting mobilization of a multinational force
tasked with guaranteeing the peace and security of that
territory, protecting and supporting the United Nations
Mission in East Timor and facilitating the humanitarian
assistance operations for the people of that territory. Let
me offer my thanks to all those who have contributed to
this outcome and, in particular, to the countries that have
been willing to constitute this force.
In this instance, and beyond the dramatic human
aspects, the very credibility of the United Nations was at
stake. How could the United Nations, having organized
the popular consultation, betray the confidence placed in
it by the people of East Timor? Although the reaction was
not as prompt as the Timorese deserved and Portugal
would have wished, the adoption of Security Council
resolution 1264 (1999) shows the world that the Council
does not remain indifferent to challenges to its authority,
nor does it allow them to go unanswered.
Let this case be not an exception, but rather an
example for the future. Swiftness of reaction by the
Security Council is a condition of its authority and
effectiveness.
Much of what has happened is irreparable and
cannot be forgotten. I say this with great bitterness, and
may I add that in this as well as in other cases, we cannot
encourage a culture of impunity.
Nevertheless, the arrival of the multinational force in
East Timor is opening up a horizon of hope, and now we
must take care of the living and attempt to save whatever
can be saved.
I consider the following to be immediate priorities.
First, guaranteeing security in East Timor is the priority
task before us so as to ensure respect for the individual
rights of the Timorese and to allow them at last to live in
peace without the threat of violence and persecution.
Without security we will not be able to undertake with all
the necessary vigour and amplitude the urgent tasks of
humanitarian assistance to the population of East Timor.
Secondly, we must channel humanitarian aid to East
Timor with the utmost urgency, to feed, to treat and to
provide shelter to the tens of thousands of displaced
people scattered all over the territory; to take care of all
those whose belongings have been systematically
plundered; to bring comfort to those who have lost
members of their families and friends and who helplessly
witnessed scenes of horror that will be forever engraved
in their memories; to reunite families — in brief, to come
to the rescue of a population traumatized by an orgy of
violence to which it fell victim.
12


Thirdly, we must attend to the situation of those
Timorese, well over 100,000 of them, who have been
deported to Indonesia or have fled the Territory and who
are now mostly in West Timor. The continuous access of
humanitarian assistance to those populations is urgent and
indispensable, including by the Office of the United Nations
High Commission for Refugees and other institutions for
the protection of human rights, to safeguard the life and the
dignity of the refugees and to ensure their unimpeded return
to East Timor.
Fourthly, we must accelerate the transfer of effective
authority in the Territory to the United Nations, as foreseen
by the Agreements of 5 May, as a consequence of the result
of the popular consultation held on 30 August. Any delay
whatsoever would be unacceptable. It is also important to
define a timetable for the complete withdrawal, in the
shortest possible time, of the Indonesian forces in the
Territory. That is the only way to restore peace and stability
in the region and to lay the foundations of a healthy
relationship between the future State of Timor and
Indonesia, a country which we hope will be able to
consolidate the democratic promise heralded by its current
transition process.
Finally, there needs to be an enormous reconstruction
effort in the Territory, which was totally devastated by
pillaging, looting and destruction during recent days. To
this end, the generous commitment of the international
community will be indispensable.
Portugal has expressed its full willingness to contribute
to all of these tasks. Owing to the responsibilities it has
towards the brotherly people of East Timor and the
unconditional solidarity that unites both peoples, Portugal
has expressed, from the first hour, its readiness to join the
multinational force. To avoid any delay — since every
minute counts, in terms of lives and in terms of
suffering — we agreed, while ready to participate
immediately, to defer our presence in the force to a later
stage.
With regard to humanitarian assistance and
reconstruction for East Timor, we are doing, and will
continue to do, our utmost. I would like here to appeal
vigorously to the international community, to the
specialized agencies of the United Nations and to the non-
governmental organizations to contribute to this effort.
With the Territory under occupation, and the attempt
at annexation by Indonesia never recognized by the United
Nations, the people of East Timor waited a quarter of a
century to exercise the right of self-determination to
which they were entitled as the people of a Non-Self-
Governing Territory, as prescribed by the United Nations.
Within the framework of resolution 37/30 of 1982,
Portugal, as the administering Power of the Territory,
Indonesia and the United Nations at last arrived at an
Agreement on 5 May.
The popular consultation was agreed upon, with
explicit reference, both in the Agreement of 5 May and in
Security Council resolution 1236 (1999) of 7 May, to the
resolutions of the General Assembly that have represented
and continue to represent the Magna Carta of the right of
colonial peoples to self-determination: resolutions 1514
(XV), 1541 (XV) and 2625 (XXV).
In spite of all the intimidation, the people of East
Timor democratically exercised on 30 August their right
to self-determination and chose, by a clear and
unequivocal majority, their collective future, thereby
acquiring, unconditionally and irrevocably, the right to
constitute an independent State at the end of the
transitional administration period that the United Nations
will soon initiate.
East Timor is reaching freedom with wounds and
scars of past suffering; but it is carrying the embryo of
hope, and it will now, I sincerely hope, arrive, free of
resentment, as a member of the community of States.
(spoke in English)
The question of East Timor is about a people and
about fundamentals: human dignity, international law and
moral and universal conscience.
In spite of all the terrible events of the past, let us
salute, at the end of the International Decade for the
Eradication of Colonialism, the self-determination of East
Timor.
Allow me to end by formulating a vow and a hope:
that as soon as possible the General Assembly of the
United Nations may hear the free and sovereign voice of
Timor Lorosae.









